Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 29, 2022

                                     No. 04-22-00232-CV

          CHAMPION FOOD SERVICE, INC. and Champion Food Service 2, Inc.
                         Appellants / Cross-Appellee

                                               v.

                    PROALAMO FOODS, L.L.C. and ProCoastal, L.L.C.
                           Appellees / Cross-Appellant


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-10530
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellants’ brief was originally due August 8, 2022. We granted appellants’ first motion
for extension of time, extending the deadline for filing the brief to September 7, 2022. On
August 26, 2022, appellants filed a motion requesting an additional extension of time to file the
brief until September 27, 2022. After consideration, we GRANT the motion and ORDER
appellants to file their brief by September 27, 2022.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court